BISTLINE, Justice,
dissenting.
The district court erred in denying Williams’ motion to suppress the evidence found when the police searched her car without a warrant. The district judge ruled that the search was valid because it fell under two exceptions to the Fourth Amendment’s warrant requirement, the automobile exception and the search incident to arrest exception. Neither of these exceptions are applicable in this case.
The majority opinion addresses only the automobile exception, believing that it applies in this case. In arriving at this conclusion, the majority decides without saying so that it is no longer necessary for the State to show exigency when attempting to justify a warrantless search under the automobile exception. The opinion relies on State v. Bottelson, 102 Idaho 90, 625 P.2d 1093 (1981), which opinion also failed to include a definitive statement as to whether it was purposefully disregarding the exigency requirement.
In Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543 (1925), the Supreme Court held that a warrantless search of an automobile is permissible if the police have probable cause to believe that the automobile contains contraband or evidence of a crime and that there are present exigent circumstances which require an immediate search and seizure. The Supreme Court forty-six years later again explained the exigency requirement in Coolidge v. New Hampshire, 403 U.S. 443, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971):
As we said in Chambers, supra, [399 U.S.], at 50, 90 S.Ct., at 1981, ‘exigent circumstances’ justify the warrantless search of ‘an automobile stopped on the highway,’ where there is probable cause, because the car is ‘movable, the occupants alerted, and the car’s contents may never be found again if a warrant must be obtained.’ ‘[T]he opportunity to search is fleeting * * (Emphasis supplied.)
403 U.S. at 460, 91 S.Ct. at 2035.
The exigency requirement has remained vital to this day, as the appellant’s brief well documents:
Some have suggested that the case of United States v. Ross, 456 U.S. 798, 102 S.Ct. 2157 [72 L.Ed.2d 572] (1982), in effect, dispensed with the ‘exigency’ requirement, and that the only criterion for the warrantless search of a vehicle is ‘probable cause.’ However, exigent circumstances were so apparent in Ross that the defendant did not raise nor did the court address the issue. The only issue in Ross was the scope of a warrant-less vehicle search. Furthermore, several post-f?oss cases have ruled on the issue of warrantless searches by analyzing the presence or absence of ‘exigent circumstances.’ California v. Carney, 471 U.S. 386, 105 S.Ct. 2066 [85 L.Ed.2d 406] (1985); Welsh v. Wisconsin, 466 U.S. 740, 104 S.Ct. 2091 [80 L.Ed.2d 732] (1984); State v. Campbell, 662 P.2d 1149, 104 Idaho 705 (Idaho App.1983); State v. Lopez, [107 Idaho 726], 692 P.2d 370 (Idaho App.1984); State v. Johnson, 716 P.2d 1288, 110 Idaho 516 (1986); State v. Gonzales, [117 Idaho 518], 789 P.2d 206 (Idaho App.1990).
In Carney the court rehearsed the reasoning behind the automobile exception and then stated, ‘The capacity to be “quickly moved” was clearly the basis of the holding in Carroll, and our cases have consistently recognized ready mobility as one of the principal bases of the automobile exception____ The mobility of automobiles, we have observed, “creates circumstances of such exigency *391that, as a practical necessity, rigorous enforcement of the warrant requirement is impossible”.’ (Emphasis added).
Appellant’s Brief, 22-23.
The majority opinion recognizes that there were no exigent circumstances justifying a warrantless search in this case:
... [Ajrguably, it was practicable for the police to obtain a warrant. Jonna Williams was not fleeing from the police; in fact, she didn’t even know she was being observed or followed.
120 Idaho at 389, 816 P.2d at 345. The majority to this point is undoubtedly correct as to the quoted language. The police had four days to obtain a search warrant, but inexcusably failed to do so. The defendant was stopped, searched and arrested on March 10. The police had sufficient probable cause to obtain a warrant at the time the informant disclosed the defendant’s plans to the police on March 7. On March 8 and 9, the informant again confirmed the defendant’s plans to travel to Idaho Falls on March 10. On March 10, the informant called the police at 2:45 p.m. and told the police that the defendant still planned to drive to Idaho Falls. At 6:45 p.m., the informant told the police that the defendant had called from Jerome, and that she was still on the way up and had the drugs in her car. At that point the police still had two-and-a-half to three hours to get a warrant before the defendant arrived in Idaho Falls. As there were no exigent circumstances justifying the warrantless search, the defendant’s motion to suppress cannot be denied pursuant to the automobile exception to the warrant requirement.
The second basis relied upon by the district court in denying the motion to suppress, the search incident to arrest exception, is also inapplicable in this case. For there to be a valid search incident to arrest, the search, as a matter of course, must come after the arrest. Agent Corder testified that Jonna was not arrested until after the vehicle was searched and the substances found therein were field tested:
Q. Okay. And I take it that Jonna Williams wasn’t arrested until after the search was conducted of the vehicle.
A. After we’d found the methamphetamine inside the car. And it was field tested.
Q. It was after that, that she was arrested?
A. (Nod affirmative.)
Tr., 42. Because the search came before the arrest, the search incident to arrest exception cannot be legally employed in this case.
As no valid exception to the warrant requirement of the Fourth Amendment applies under the facts of this case, the Court today should reverse the district court’s denial of defendant’s motion to suppress.